                        Case 1:19-cv-00479-EAW Document 1 Filed 04/12/19 Page 1 of 5



                                     UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF NEW YORK


        STEPHEN MATHEW, derivatively on behalf )
        of 22ND CENTURY GROUP, INC.,           )
                                               )
                    Plaintiff,                 )
                                               )
              vs.                              )
                                               )
        HENRY SICIGNANO III, JOHN T.           )
                                                                    Case No.: 19-cv-479
        BRODFUEHRER, RICHARD M. SANDERS, )
        JOSEPH A. DUNN, JAMES W. CORNELL, )
                                                                    From the Supreme Court of the State
        and NORA B. SULLIVAN,                  )
                                                                    of New York, County of Erie, Index
                                               )
                                                                    No. 801786/2019
                    Defendants.                )
                                               )
              and                              )
                                               )
        22ND CENTURY GROUP, INC.,              )
                                               )
                    Nominal Defendant.         )
                                               )

                                     STIPULATED NOTICE OF REMOVAL

                   Defendants Henry Sicignano III, John T. Brodfuehrer, Richard M. Sanders, Joseph A.

        Dunn, James W. Cornell, and Nora B. Sullivan (collectively, the “Individual Defendants,” and

        together with 22nd Century, the “Defendants”), with the agreement and stipulation of Plaintiff

        Stephen Mathew (“Plaintiff”), hereby remove the above-captioned action from the Supreme Court

        of the State of New York, County of Erie, to the United States District Court for the Western

        District of New York, Buffalo Division, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446. In support

        of removal, Plaintiff and Defendants (together, the “Parties”) state as follows:

                                                 BACKGROUND

                   1.      Plaintiff filed the Complaint in the Supreme Court of the State of New York,

        County of Erie, on February 11, 2019, styled as Stephen Mathew v. Henry Sicignano III et al. (the


4829-2455-8995.2
                        Case 1:19-cv-00479-EAW Document 1 Filed 04/12/19 Page 2 of 5



        “State Court Action”). The action was designated Index No. 801786/2019. A true and correct copy

        of the Summons and Complaint is attached hereto as Exhibit 1.1

                   2.      22nd Century was served with the Summons and Complaint on February 13, 2019.

        See Exhibit 2.

                   3.      Pursuant to the Waiver of Service and Stipulation Regarding the Time for

        Defendants to Answer, Move, or Otherwise Respond to the Complaint filed by the Individual

        Defendants on March 1, 2019, attached hereto as Exhibit 3, the Individual Defendants accepted

        service of the Summons and Complaint on February 27, 2019.

                   4.      The Complaint does not identify the residency of the Plaintiff or otherwise identify

        grounds for jurisdiction pursuant to 28 U.S.C. § 1332.

                   5.      Counsel for Plaintiff first identified Plaintiff’s South Dakota residency on a

        telephone call with counsel for Defendants on April 2, 2019.

                   6.      This removal is timely filed within thirty days of Defendants’ discovery of basis of

        diversity jurisdiction over this case. See 28 U.S.C. § 1446(b).

                   7.      A case related to the State Court Action, a derivative action captioned Klein,

        Derivatively on Behalf of 22nd Century Group, Inc. v. Sicignano et al., Civ. No. 19-748 (the “Klein

        Derivative Action”), was filed in U.S. District Court for the Eastern District of New York. On April

        11, 2019, the Eastern District of New York ordered that action stayed and transferred it to the Western

        District of New York.

                   8.      The Parties in the State Court Action agree that it should be removed, stayed, and

        consolidated with the Klein Derivative Action, and intend to file a stipulation and proposed order


                   1
                 Pursuant to W.D.N.Y. Rule 81(a)(3) and 28 U.S.C. § 1446(a), each of the documents filed
        in the State Court Action are attached hereto as Exhibits 1-6 and identified in the index attached
        hereto as Exhibit A.

                                                            2
4829-2455-8995.2
                        Case 1:19-cv-00479-EAW Document 1 Filed 04/12/19 Page 3 of 5



        in this Court to stay the State Court Action, and to move to consolidate the State Court Action with

        the Klein Derivative Action.

                                             GROUNDS FOR REMOVAL

                   9.      Removal is proper pursuant to 28 U.S.C. § 1441 because this Court has original

        jurisdiction over this dispute under 28 U.S.C. § 1332. Section 1332 of Title 28 of the United States

        Code confers jurisdiction over civil actions in which the matter in controversy exceeds the sum or

        value of $75,000 and is between citizens of different States.

                   10.     Plaintiff is a resident of the State of South Dakota.

                   11.     22nd Century is a Nevada corporation with its principal place of business at 8560

        Main Street, Williamsville, New York 14221.

                   12.     Henry Sicignano III, John T. Brodfuehrer, Richard M. Sanders, Joseph A. Dunn,

        James W. Cornell, and Nora B. Sullivan are all residents of the State of New York.

                   13.     Plaintiff alleges that “[a]s a direct and proximate result of the Individual

        Defendants’ conduct, 22nd Century has lost and expended, and will lose and expend, many

        millions of dollars,” and further alleges that 22nd Century is entitled to damages from the

        Individual Defendants sustained as a result of the violations of each of the Individual Defendants.

        Complaint at 30, 42. Accordingly, the Complaint alleges an amount in controversy that exceeds

        this Court’s jurisdictional threshold of $75,0000, exclusive of interest and costs, under 28 U.S.C.

        § 1332.

                   14.     Plaintiff jointly seeks the removal of this action and waives any objection to such

        removal, including any objection pursuant to 28 U.S.C. § 1441(b)(2).

                   15.     Pursuant to 28 U.S.C. § 1446(d) and W.D.N.Y. R. 81(a)(4), the undersigned

        counsel for Defendants certifies that a Notice of Filing of Notice of Removal, along with a copy

        of this Notice of Removal, will be promptly filed with the clerk of the New York State Supreme
                                                             3
4829-2455-8995.2
                     Case 1:19-cv-00479-EAW Document 1 Filed 04/12/19 Page 4 of 5



        Court, County of Erie, and Defendants are providing this Notice of Removal and its attachments

        to all adverse parties.

                   16.   Nothing in this Notice of Removal shall be interpreted as a waiver or

        relinquishment of the Parties’ right to assert any defense or affirmative matter, including without

        limitation any defense available under Fed. R. Civ. P. 12, or any other procedural or substantive

        defense available under State or Federal law.

                   17.   The Parties reserve the right to amend or supplement this Notice of Removal.

                   WHEREFORE, the Parties give notice that this matter is removed to the United States

        District Court for the Western District of New York, Buffalo Division, and request that this Court

        retain jurisdiction for further proceedings.




                                                         4
4829-2455-8995.2
                   Case 1:19-cv-00479-EAW Document 1 Filed 04/12/19 Page 5 of 5




                                                    Respectfully submitted,
          Dated: April 12, 2019
                                                    DUKE, HOLZMAN, PHOTIADIS &
                                                    GRESENS LLP



                                                    By: /s/ Charles Ritter
                                                    Charles C. Ritter, Jr.
                                                    701 Seneca Street, Suite 750
                                                    Buffalo, New York 14210
                                                    Telephone: (716) 855-1111
                                                    Facsimile: (716) 855-0327
                                                    Email: critter@dhpglaw.com

                                                    and

                                                    Jonathan H. Friedman
                                                    FOLEY & LARDNER LLP 90 Park Avenue
                                                    New York, New York 10016
                                                    Telephone: (212) 338-3416
                                                    Facsimile: (212) 687-2329
                                                    Email: jfriedman@foley.com

                                                    Counsel for Defendants


          Dated: April 12, 2019                     THE BROWN LAW FIRM, P.C.



                                                    By: /s/ Timothy Brown
                                                    Timothy Brown
                                                    240 Townsend Square
                                                    Oyster Bay, New York 11771
                                                    Telephone: (516) 922-5427
                                                    Facsimile: (516) 344-6204
                                                    Email: tbrown@thebrownlawfirm.net

                                                    Counsel for Plaintiff




                                                5
4829-2455-8995.2
